DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/07/2021 has been entered. Applicant has amended claims 1, 2, 6, 13, and 20. No new claims have been added. Claims 1-20 are currently pending in the instant application. The 35 U.S.C.112f interpretation previously set forth in the Non-Final Office Action mailed 01/21/2021 is no longer invoked due to the current amendment. 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 04/07/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendment to claim 1.
Regarding the seal…
The Examiner notes that the embodiment of Fig. 6 of Muratori teaches the seal of claims 1 and 13. In Fig. 6, Muratori teaches of extra seal 190. Extra seal 190 is disposed over the valve because it is disposed about the opening 116 of the device 110. The extra seal 190 also defines a central opening configured for passage of a videoscope, as seen in Fig. 6. Furthermore, the medical videoscope is inserted through the seal of the cartridge, as seen in Fig. 6, and the seal is disposed within an elongate body of the cartridge, as seen in Fig. 8.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016115310 A2 to Muratori et al. (hereinafter "Muratori").
Regarding claim 1, Muratori discloses a device for cleaning a medical videoscope (Fig. 1- device 10; paragraph 0028 - a device 10 may include a housing or outer shell 12. The housing 12 may have an outer surface 14 defining an opening 16 for inserting therein a medical videoscope such as a laparoscope or endoscope or any other surgical tool 31), comprising: 
a housing (Fig. 1- housing 12) defining a channel (Fig. 1 – opening 16); and 
a disposable cartridge (Fig. 2- sheath 34) configured to be removably disposed within the channel of the housing (Fig. 8; paragraph 0037- the device 10 may include an inner chamber or center sheath 34 defining the canal 18 and accommodated within a cavity of the housing 12) and including: 
an elongate body (Fig. 1- sheath 34; paragraph 0037-The canal 18 and the center sheath 34 are sized and shaped to accommodate a medical videoscope or surgical tool 31 when inserted therein) defining a cavity therein configured for receipt of a medical videoscope (Fig. 2 – canal 18; paragraph 0037- the device 10 may include an inner chamber or center sheath 34 defining the canal 18 and accommodated within a cavity of the housing 12); 
a white balancing material disposed in a distal portion of the elongate body (Fig. 2-white balancing reference material 24; paragraph 0043-As shown in FIG. 2, the white balancing reference material 24 may be disposed adjacent to the second end 22 of the canal 18 such that when a lens of a scope may be placed into the reservoir, the lens approaches within a predetermined distance of the reference material 24.); 
a valve supported in a proximal portion of the elongate body (Fig. 2 – duck bill 55); but the embodiment of Fig. 2 of Muratori does not expressly teach 
a seal disposed over and spaced proximally from the valve, the seal defining a central opening configured for passage of a videoscope;
	However, the embodiment of Fig. 6 of Muratori teaches of an analogous endoscopic device including a seal disposed over and spaced proximally from the valve, the seal defining a central opening configured for passage of a videoscope (Fig. 6 – extra seal 190; see [0043]- The extra seal 190 may be disposed about the opening).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the embodiment of Fig. 2 of Muratori to include the seal, as seen in the teachings above of the embodiment of Fig. 6 of Muratori. It would have been advantageous to make the combination so that the seal may serve a dual purpose of providing additional sealing and of providing an indication that the device may be ready for use ([0044] of Muratori).


Regarding claim 11, Muratori discloses the claimed invention as discussed above concerning claim 1, and Muratori further discloses wherein the housing defines an internal chamber (See Examiner’s annotated Fig. 10).


    PNG
    media_image1.png
    594
    519
    media_image1.png
    Greyscale

having a battery pack (Fig. 10 - batteries 244) disposed therein (paragraph 0050 - A thermistor or switch (not shown) having a thermal component may be placed in the electrical circuit of the heating mechanism 28 to turn off the flow of electricity when a predetermined temperature may be reached by the defogging material 26 so as to allow the heating mechanism to maintain a constant temperature of the defogging material above body temperature for an extended period of time while being energized by the power source 40. Power source 40 may include any type of power source including but not limited to batteries 44 electrically connected in series).
Regarding claim 12, Muratori discloses the claimed invention as discussed above concerning claim 11, and Muratori further discloses wherein the housing includes a door for (Fig. 10 - pull out portion 282), the opening in communication with the internal chamber such that the battery pack is removable through the opening when the door is in an open state (paragraph 0058 - the detail line 280 may be formed to allow easy tear path for removal of batteries 244 and destruction of the device 210. The pull out portion may be easily moved into an open position, as shown in FIG. 10, to expose the batteries 244. Once the batteries 244 are exposed, the batteries may be removed).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 16178894 A2 to Muratori et al. (hereinafter Muratori) in further view of U.S. Publication No. 2013/0150792 to Alonso et al. (hereinafter "Alonso").
Regarding claim 2, Muratori discloses the claimed invention as discussed above concerning claim 1, but the embodiment of Fig. 2 of Muratori does not expressly teach wherein the seal includes: an annular body; and a membrane extending distally at an oblique angle from the annular body and defining the central opening. 
However, the embodiment of Fig. 6 of Muratori teaches of an analogous endoscopic device including wherein the seal includes: an annular body (See Examiner’s annotated Fig. 6); and a membrane extending distally from the annular body and defining the central opening (See Examiner’s annotated Fig. 8). 


    PNG
    media_image2.png
    368
    276
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    251
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the embodiment of Fig. 2 of Muratori to include the seal and membrane, as seen in the teachings above of the embodiment of Fig. 6 of Muratori. It would have been advantageous to make the combination so that the seal may serve a dual purpose of providing additional sealing and of providing an indication that the device may be ready for use ([0044] of Muratori).
Additionally, Alonso teaches of an analogous endoscopic device wherein the seal (Fig. 8- sealing membrane component 40) includes: a membrane extending distally at an oblique angle (Fig. 8 - second sealing membrane component 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Muratori to include the membrane of Alonso. It would have been advantageous to make the combination in order to seal the working channel of an endoscope ([0001] of Alonso).
The modified device of Muratori in further view of Alonso will hereinafter be referred to as modified Alonso.
Regarding claim 3, modified Muratori teaches the claimed invention as discussed above concerning claim 2, but modified Muratori does not expressly teach wherein the membrane has a cone-shape and extends distally into the cavity of the elongate body.
However, Alonso teaches of an analogous endoscopic device wherein the membrane has a cone-shape and extends distally into the cavity of the elongate body (Fig. 8 - second sealing membrane component 50).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Muratori to include the cone shaped membrane of Alonso. It would have been advantageous to make the combination in order to seal the working channel of an endoscope ([0001] of Alonso).
Regarding claim 4, modified Muratori teaches the claimed invention as discussed above concerning claim 2, and Muratori further discloses wherein the valve defines a central opening aligned with and disposed distally of the central opening of the membrane (Fig. 2-slit 57)
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016115310 A2 to Muratori et al. (hereinafter Muratori) in further view of U.S. Publication No. 2015/0080660 to Gomez et al. (hereinafter Gomez).
Regarding claim 5, Muratori discloses the claimed invention as discussed above concerning claim 1, but Muratori does not expressly teach further comprising a container configured for removable receipt of the elongate body of the cartridge.
However, Gomez teaches of an analogous laparoscopic warming device including a container configured for removable receipt of the elongate body of the cartridge (Fig. 3- canister 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Muratori to include the heating can assembly, as taught by Gomez. It would have been advantageous to make the combination so that a laparoscopic device can be inserted (paragraph 0065 of Gomez), and to determine the heating properties of the canister (paragraph 0060 of Gomez).
The modified device of Muratori in view of Gomez will hereinafter be referred to as the modified device of Muratori and Gomez.
Regarding claim 6, the modified device of Muratori and Gomez teaches the claimed invention as discussed above concerning claim 5, and Muratori further discloses further comprising a cylindrical heating coil coupled to the container, the cylindrical heating coil being disposed within the housing for heating a defogging material disposed in the elongate body (paragraph 0023- the device 10 may include a heating mechanism 28 thermally coupled to the canal 18 for heating an interior wall of the canal and the surgical defogging material 26 disposed within the canal to further prevent the distal lens of a medical videoscope from fogging; paragraph 0049- The heating mechanism 28 may include, for example, a heating element (not shown) such as a wound gauge copper wire or nichrome wire).
The modified device of Muratori and Gomez does not expressly teach a cylindrical heating coil coupled to the container.
However, Gomez teaches of an analogous laparoscopic warming device including a cylindrical heating coil coupled to the container (Fig. 3- Heating Coil 145).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the heating element of the modified device of Muratori and Gomez with the cylindrical heating coil coupled to the container, as taught by Gomez. It would have been obvious to make the combination to maintain efficient heat transfer from the anti-fog fluid and coil (paragraph 0049 of Gomez).
Claims 7 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016115310 A2 to Muratori et al. (hereinafter Muratori) in further view of U.S. Publication No. 2015/0080660 to Gomez et al. (hereinafter Gomez) in further view of JP 2008291951 A1 to Makino. 
Regarding claim 7, the modified device of Muratori and Gomez teaches the claimed invention as discussed above concerning claim 5, but neither Muratori nor Gomez teach further comprising a cap attached to a proximal portion of the container and defining a central opening configured for passage of the videoscope.
However, Makino teaches of an analogous endoscopic device comprising a cap (Fig. 1- connecting pipe portion 23) attached to a proximal portion of the container (Fig. 1 - sheath body 21) and defining a central opening (Fig. 4 - concave portion 23a) configured for passage of the videoscope (Fig. 1 - insertion portion 11)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of the modified device of Muratori and Gomez to include a cap, as taught by Makino. It would have been advantageous to make the combination in order to reliably connect a first component to a second component (paragraph 0066 of Makino).
The modified device of Muratori and Gomez in further view of Makino will hereinafter be referred to as the modified device of Muratori and Gomez and Makino. 
Regarding claim 8, the modified device of Muratori and Gomez and Makino teaches the claimed invention as discussed above concerning claim 7, but the modified device of Muratori and Gomez and Makino does not teach wherein the elongate body includes a flange extending radially outward from the proximal portion thereof, the flange configured to be seated on the cap.
However, Makino teaches of an analogous endoscopic device including a flange (Fig. 1 - taper surface 13a) extending radially outward from the proximal portion thereof, the flange configured to be seated on the cap (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate body of the sheath of the modified device of Muratori and Gomez and Makino to include a flange, as taught by Makino. It would have been advantageous to make the combination in order to reliably connect a first component to a second component (paragraph 0066 of Makino).
Regarding claim 9, the modified device of Muratori and Gomez and Makino teaches the device according to claim 8, and Muratori further discloses a valve (Fig. 2 – duck bill 55)
	However, the embodiment of Fig. 6 of Muratori teaches of an analogous endoscopic device including a seal disposed over and spaced proximally from the valve, the seal defining a central opening configured for passage of a videoscope (Fig. 6 – extra seal 190; see [0043]- The extra seal 190 may be disposed about the opening).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the embodiment of Fig. 2 of Muratori to include the seal, as seen in the teachings above of the embodiment of Fig. 6 of Muratori. It would have been advantageous to make the combination so that the seal may serve a dual purpose of providing additional sealing and of providing an indication that the device may be ready for use ([0044] of Muratori).
Additionally, Makino teaches of an analogous endoscopic device wherein the flange defines a cavity (Fig. 5 - hollow portion 21a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate body of the flange of the modified device of Muratori and Gomez and Makino to include a cavity defined by the flange, as taught by Makino, in which the seal and valve can be disposed in. It would have been advantageous to make the combination in order to reliably connect a first component to a second component (paragraph 0066 of Makino).
Regarding claim 10, 
However, Makino teaches of an analogous endoscopic device wherein the flange defines a distally-facing undersurface configured for detachable snap fitting engagement with a proximally-facing surface of the cap (Fig. 3 - paragraph 0026 - the taper surface 13a is relatively moved toward the bottom surface of the recess 23a by the elastic restoring force, and the front end surface of the connection end portion 13 is pressed against the bottom surface of the recess 23a to be snap-fit connected).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the elongate body of the flange of the modified device of Muratori and Gomez and Makino to include the flange defining a distally-facing undersurface configured for detachable snap fitting engagement with a proximally-facing surface of the cap, as taught by Makino. It would have been advantageous to make the combination in order to reliably connect the two components together (paragraph 0066 of Makino).
Claims 13 - 17,  are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016115310 A2 to Muratori et al. (hereinafter Muratori) in view of U.S. Publication No. 2002/0022762 to Beane et al. (hereinafter Beane).
Regarding claim 13, Muratori discloses a method of cleaning a medical videoscope, comprising (paragraph 0004 - This invention generally relates to a device for cleaning and/or calibrating certain surgical tools used during a surgical procedure; paragraph 0006 - Some portable endoscopic cleaning and calibration devices have included a cleaning liquid or gel that is heated with a battery powered heating element. The endoscope was then inserted into a chamber in the cleaning device containing the heated cleaning liquid to clean the endoscope): 
heating a defogging material of a cartridge (paragraph 0029 - The device 10 may include a heating mechanism 28 thermally coupled to the canal 18 for heating an interior wall of the canal and the surgical defogging material 26 disposed within the canal to further prevent the distal lens of a medical videoscope from fogging) in a main unit (Fig. 1 - device 10), the cartridge being disposed within a housing of the main unit (Fig. 2 – sheath 34 & heating mechanism 28; paragraph 0050-A thermistor or switch (not shown) having a thermal component may be placed in the electrical circuit of the heating mechanism 28 to turn off the flow of electricity when a predetermined temperature may be reached by the defogging material 26 so as to allow the heating mechanism to maintain a constant temperature of the defogging material above body temperature for an extended period of time while being energized by the power source 40); 
inserting a medical videoscope (paragraph 0028 - The housing 12 may have an outer surface 14 defining an opening 16 for inserting therein a medical videoscope such as a laparoscope or endoscope or any other surgical tool 31; paragraph 0042 - With a sealed enclosure provided by the center tube 55, as the scope 31 may be inserted through the center tube 55) through a valve (Fig. 2 – duck bill 55) and a seal of the cartridge (Fig. 2- liquid sealing portion 71 & self-sealing mechanism 30), both the valve and the seal disposed within an elongate body of the cartridge (Fig. 2); 
contacting a scope lens of the medical videoscope with the heated defogging material (Fig. 2; paragraph 0029-A defogging material 26 may be stored in the canal 18 adjacent to the second end 22 and used to treat and/or prevent the distal lens 25 of a medical videoscope 31 from fogging during a medical procedure) and with a white-balancing material disposed within the elongate body (Fig. 2; paragraph 0043- the white balancing reference material 24 may be disposed adjacent to the second end 22 of the canal 18 such that when a lens of a scope may be placed into the reservoir, the lens approaches within a predetermined distance of the reference material 24), thereby cleaning and white- balancing the scope lens of the medical videoscope (paragraph 0006 - The endoscope was then inserted into a chamber in the cleaning device containing the heated cleaning liquid to clean the endoscope); 
withdrawing the medical videoscope from the cartridge (paragraph 0057-this may enable the scope 31 to remain inside the device 10 so as to prevent a fire hazard whenever the scope is not in use; paragraph 0039-he self-sealing mechanism 30 may be configured to allow a medical videoscope to enter a reservoir at the second end 22 of the canal 18 or inner end of the sheath 34, make contact with the defogging material 26, and/or prevent a liquid or gel defogging material from spilling out of the opening 16 of the housing 12 when the device 10 is turned upside down and the scope is removed from the device).
The embodiment of Fig. 2 of Muratori does not expressly teach inserting a medical videoscope through a valve and a seal of the cartridge, and the seal disposed within an elongate body of the cartridge; removing the cartridge from the main unit via a channel defined in the housing of the main unit.
However, the embodiment of Fig. 6 of Muratori teaches of a method inserting a medical videoscope through a valve and a seal of the cartridge, and the seal disposed within an elongate body of the cartridge (Fig. 6; Fig. 8 – extra seal 190; see [0043]- The extra seal 190 may be disposed about the opening).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the embodiment of Fig. 2 of Muratori to include the seal, as seen in the teachings above of the embodiment of Fig. 6 of Muratori. It would have been advantageous to make the combination so that the seal may serve a dual purpose of providing additional sealing and of providing an indication that the device may be ready for use ([0044] of Muratori).
Additonally, Beane teaches of analogous endoscopic warming device including removing the cartridge from the main unit via a channel (Fig. 3A - sides 232a and 232b) defined in the housing of the main unit (Fig. 3A- paragraph 0069 - Top 260, therefore, can be easily removed, allowing replacement of individual components of device 210, such as tube 214, pad 220, or sponge 216).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Muratori to include removing the cartridge, as taught by Beane.  It would have been advantageous to make the combination so that the device need not be entirely discarded (paragraph 0069 of Beane).
Regarding claim 14, Muratori, as modified by Beane, teaches the method according to claim 13, but Muratori, as modified by Beane, does not expressly teach further comprising sterilizing the housing of the main unit after removing the cartridge therefrom.
However, Beane teaches of an analogous endoscopic device further comprising sterilizing the housing of the main unit (paragraph 0021 - the self-contained devices are inexpensive to manufacture and sterilize using standard techniques) and removing the cartridge therefrom (Fig. 3A- paragraph 0069 - Top 260, therefore, can be easily removed, allowing replacement of individual components of device 210, such as tube 214, pad 220, or sponge 216).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Muratori, as modified by Beane, to include sterilizing the housing after removing cartridge since Beane already teaches sterilizing the housing and removing the cartridge. It would be advantageous to make the combination to clean the housing of bodily fluids, such as blood and tissue (paragraph 0006 of Beane)
Regarding claim 15, Muratori, as modified by Beane, teaches the method according to claim 13, and Muratori further discloses further comprising removing a battery from the housing of the main unit (paragraph 0058-the pull out portion may be easily moved into an open position, as shown in FIG. 10, to expose the batteries 244. Once the batteries 244 are exposed, the batteries may be removed. Thus, after the device 210 has been used, the pull out portion 282 may be pulled along the detail line 280 from the device 210 to separate from the housing 212 into an open position and to expose batteries 244 for removal to prevent unsafe reuse of the device 210).
Regarding claim 16, Muratori, as modified by Beane, teaches the method according to claim 15, and Muratori further discloses further comprising opening a door of the housing of the main unit to uncover an opening defined through the housing, wherein removing the battery includes moving the battery out of the housing through the opening (paragraph 0058-the pull out portion may be easily moved into an open position, as shown in FIG. 10, to expose the batteries 244. Once the batteries 244 are exposed, the batteries may be removed. Thus, after the device 210 has been used, the pull out portion 282 may be pulled along the detail line 280 from the device 210 to separate from the housing 212 into an open position and to expose batteries 244 for removal to prevent unsafe reuse of the device 210).
Regarding claim 17,  Muratori, as modified by Beane teaches the method according to claim 15, and Muratori further discloses wherein the battery is housed in a casing (paragraph 0049-the wire may be connected to a power source 40 such as a battery pack having a housing made of plastic) detachably coupled to a frame disposed within the housing (The Examiner notes that the positive and negative terminals that the batteries connect to is the frame; paragraph 0058- Once the batteries 244 are exposed, the batteries may be remove), the method further (paragraph 0058 -  Once the batteries 244 are exposed, the batteries may be removed).
Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016115310 A2 to Muratori et al. (hereinafter Muratori) in view of U.S. Publication No. 2002/0022762 to Beane et al. (hereinafter Beane in further view of JP 2000111809 A to Hosoda, et al. (hereinafter Hosoda).
Regarding claim 18, Muratori, as modified by Beane, teaches the method according to claim 17, further comprising:
attaching the casing to the frame of the main unit (The Examiner notes that the positive and negative terminals that the batteries connect to is the frame).
Muratori, as modified by Beane, does not expressly teach wherein the method comprises 
sterilizing the housing of the main unit; 
securing another battery to the casing.
However, Beane teaches of an analogous endoscopic device including a method further comprising 
sterilizing the housing of the main unit (paragraph 0021 - the self-contained devices are inexpensive to manufacture and sterilize using standard techniques).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Muratori, as modified by Beane, to including sterilizing the housing, as taught by Beane. It would be advantageous to make the combination to clean the housing of bodily fluids, such as blood and tissue (paragraph 0006 of Beane)
Additionally, Hosoda teaches of an analogous endoscopic device wherein the method comprises 
securing another battery to the casing (paragraph 0032- with such a configuration, when the battery 26 runs out while the operation section 5 of the endoscope 1A is being held and the endoscope 1A is being used, battery replacement is performed by replacing the battery house 27; paragraph 0034 - A new battery is loaded in the battery house to be replaced at this time).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Muratori, as modified by Beane, to include securing another battery to the casing, as taught by Hosoda. It would have been advantageous to make the combination to improve the operability of the endoscope (paragraph 0005 of Hosada).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016115310 A2 to Muratori et al. (hereinafter Muratori) in view of U.S. Publication No. 2002/0022762 to Beane et al. (hereinafter Beane) and in further view of U.S. Publication 2010/0204546 to Hassidov et al. (hereinafter Hassidov).
Regarding claim 19, Muratori, as modified by Beane, teaches the method according to claim 13, and Muratori further discloses further comprising positioning a cartridge into the housing of the main unit via the channel of the housing (Fig. 2 – sheath 34; Fig. 1 – opening 16; paragraph 0037 - the device 10 may include an inner chamber or center sheath 34 defining the canal 18 and accommodated within a cavity of the housing 12).
Neither Muratori nor Beane expressly teach comprising positioning another a cartridge.
However, Hassidov teaches of an analogous endoscopic device wherein the method includes positioning another cartridge (paragraph 0038- such a method may also include the step of cleaning the endoscope element externally before insertion into another elongate housing. Furthermore, the step of inserting the endoscope element into another elongate housing of an endoscope may be performed without sterilizing the endoscope element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Muratori, as modified by Beane, to include positioning another cartridge, as taught by Hassidov, in order to position another cartridge into the housing of the main unit via the channel of the housing. It would have been advantageous to do so to leave the endoscope ready for the next procedure after insertion into a fresh sterile sleeve (paragraph 0002 of Hassidov) and to avoid contamination (paragraph 0006 of Hassidov).
Regarding claim 20, Muratori, as modified by Beane in further view of Hassidov, teaches the method according to claim 19, and Muratori further discloses further comprising warming a defogging material disposed within an elongate body of the a cartridge in the main unit (paragraph 0049-the heating mechanism 28 may be disposed adjacent to the reservoir of the second end 22 of the canal 18 or the sheath 34 so as to be in thermal communication therewith. The sheath 34 and the reservoir as part of the sheath may be made of stainless steel or aluminum for efficient heat transfer from the heating mechanism 28 to the defogging material 26 disposed within the reservoir).
Muratori, as modified by Beane in further view of Hassidov does not expressly teach another cartridge.
However, Hassidov teaches of an analogous endoscopic device of an analogous endoscopic device wherein the method includes positioning another cartridge (paragraph 0038- such a method may also include the step of cleaning the endoscope element externally before insertion into another elongate housing. Furthermore, the step of inserting the endoscope element into another elongate housing of an endoscope may be performed without sterilizing the endoscope element).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Muratori, as modified by Beane, to include another cartridge, as taught by Hassidov, in which the defogging material would be disposed. It would have been advantageous to do so to leave the endoscope ready for the next procedure after insertion into a fresh sterile sleeve (paragraph 0002 of Hassidov) and to avoid contamination (paragraph 0006 of Hassidov).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.H./Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795